Case 9:20-cv-00147-RC-ZJH Document 17 Filed 09/09/20 Page 1 of 1 PageID #: 241




                          **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

JOSE REQUENA ET AL.                            §
                                               §
                                               §     CASE NO. 9:20-cv-147-RC-ZJH
v.                                             §
                                               §     JUDGE RON CLARK
PILGRIM’S PRIDE CORP.                          §
                                               §
                                               §

 ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE
                      MOTION TO DISMISS
       Defendant Pilgrim’s Pride Corporation filed an Unopposed Motion for Leave to File

Motion to Dismiss. [Dkt. #15]. Plaintiffs do not oppose the Motion.

       IT IS THEREFORE ORDERED that Defendant Pilgrim’s Pride Corporation’s

Unopposed Motion for Leave to File Motion to Dismiss [Dkt. #15] is GRANTED.

      SIGNED this 9th day of September, 2020.




                                                   _________________________
                                                   Zack Hawthorn
                                                   United States Magistrate Judge
